DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination under 37 CFR 1.1114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered. 


Response to Amendment
The Amendment filed on 01/27/2021 has been entered.
 Claims 1, 7 and 13 are amended. Claims 1-20 are pending in the application.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US Pub. 2017/0192827) hereinafter Ghafourifar in view of Nell et al. (US Pub. 2017/0357637) hereinafter Nell.


Regarding claim 1, Ghafourifar teaches, a computer system comprising: 
a processing unit operatively coupled to memory (Ghafourifar; fig. 2A; processing unit 210 and memory 215; paragraph 27); 
a tool in communication with the processing unit, the tool to integrate natural language processing (NLP) with user interface (UI) development (Ghafourifar; interaction platform include a messaging service 420, natural language classifier and API analyzer; paragraph 51, further, the natural language classifier 440 parses the message object (received from the user in step 804) to determine the relevant device category or service category in step 822; paragraph 80), the tool comprising:
the content manager to translate each of the two or more parsed communication components to a service intent, including identify a scope of the service intent for 
using the identified scope and the translated service intents, the content manager to identify one or more actions in support of each of the translated service intents, and  assign a sequence to the identified actions (Ghafourifar; user request the departure time for the next train to San Francisco from Palo Alto and user intent to request a next train schedule based in the user location so first action would be determining a user location (getting a train schedule form use user location as action and first determining a user location (based on GPS; paragraph 27) then next action would be the next train schedule time; paragraph 70); 
a classification manager to translate the sequence of the identified actions to two or more application program interfaces (APIs) and to logically sequence the two or more APIs, wherein the sequence is determined by the identified service intents (Ghafourifar; universal interaction platform receive a request for a ride service (there are two APIs, one is requesting API and second, ride service API) and sequentially assign API as first requesting API to request rider service and 
an interface manager to dynamically construct a UI as a representation of a computer system service response and one or more further recommended actions, the constructed UI utilizing the translated two or more sequenced APIs with the assigned sequence of the identified actions (Ghafourifar; the universal interaction platform allows a user to request services from a service provider by sending messages using natural language where in universal interaction platform receive a request for a ride service (there are two APIs, one is requesting API and second, ride service API) and sequentially assign API as first requesting API to request rider service and second, rider service API response with details of available services such as an non-luxury car and a sport utility vehicle are available (as user request to rider service dynamically, response receive from rider service based on requesting a service and provide results to the user device); paragraphs 60-61); and 
a constructed UI as service output commensurate with the dynamically monitored communication (Ghafourifar; universal interaction platform store real-time information from servie provider and provide response to user queries (monitor user requesting queries and response real-time information to user); paragraph 58)
Ghafourifar do not teach expressly,
a content manager to dynamically detect and monitor a communication, including parse the communication into two or more components
However, Nell does teach,
a content manager to dynamically detect and monitor a communication, including parse the communication into two or more components (Nell; as shown in fig. 10A wherein the user input 1002 is “Set the thermostat to sixty percent” where input parse into possible characteristics 1004, 1006, 1008 1010 and based on the frequency of each device characteristics the “humidity” has the highest possible device characteristic; paragraphs 264-265).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Nell’s technique of using natural language processing method to parse input with different category to modify determine user intent using natural language to identify service request using APIs of Ghafourifar. The motivation for doing so would have been to enable user to efficiently control and manage remote devices to perform the action to the user intent with communication.  

Regarding claim 5, Ghafourifar and Nell teaches all of the claims 1. Ghafourifar further teaches: 
wherein the constructed UI matches service output and an optimized action suggestion for one or more members of the detected communication (Ghafourifar; user request the departure time for the next train to San Francisco from Palo Alto and user intent to request a next train schedule based in the user location so first action would be determining a user location (getting a train 

Regarding claims 6, Ghafourifar and Nell teaches all of the claims 1. Ghafourifar further teaches: 
the content manager to leverage a natural language processing (NLP) tool to parse the dynamically detected communication, the NLP tool to evaluate communication content and determine intent commensurate with the content (Ghafourifar; unibersal interaction platform determines the user intent based on the location of the user as example, user request the departure time for the next train to San Francisco from Palo Alto and user intent to request a next train schedule based in the user location so first action would be determining a user location (getting a train schedule form use user location as action and first determining a user location (based on GPS; paragraph 27) then next action would be the next train schedule time (Natural language evaluate request and parse the user request as intent to acquired next train schedule based on the user location); paragraph 70).

Regarding Claim 7, is a computer readable storage device claim that corresponding to the system of claim 1 above.  Therefore they are rejected for the same reason as claim 1 above. 

Regarding Claims 11 and 12, they are product claims that corresponding to the system of claims 5 and 6 above.  Therefore they are rejected for the same reason as claims 5-6 above. 

Regarding Claim 13, is a method claim that corresponding to the system of claim 1 above. Therefore they are rejected for the same reason as claim 1 above.

Regarding Claims 17 and 18, they are method claims that corresponding to the system of claims 5 and 6 above.  Therefore they are rejected for the same reason as claims 5-6 above

Regarding claim 19, Ghafourifar and Nell teaches all of the claims 1. Ghafourifar further teaches: 
the content manager to correlate the two or more actions to the parsed communication to provide the sequence to the two or more actions (Ghafourifar; user request the departure time for the next train to San Francisco from Palo Alto and user intent to request a next train schedule based in the user location so first action would be determining a user location (getting a train schedule form use user location as action and first determining a user location (based on GPS; paragraph 27) then next action would be the next train schedule time; paragraph 70).

Regarding claim 20, Ghafourifar and Nell teaches all of the claims 1. Ghafourifar further teaches:
wherein the sequence to the two or more actions are determined by the identified service category (Ghafourifar; as user request the departure time for the next train to San Francisco from Palo Alto from the user location so there are two actions identify, one is determine location of user device and second the schedule of train so train schedule as service category; paragraph 70).



Claims 2-3, 8-19 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US Pub. 2017/0192827) hereinafter Ghafourifar in view of Nell et al. (US Pub. 2017/0357637) hereinafter Nell as applied to claims 1, 7 and 13 above, and further in view of Cinek et al. (U.S. Pub. 2020/0012423) hereinafter Cinek.

Regarding claim 2, Ghafourifar and Nell teaches all of the claims 1. Ghafourifar and Nell do not teach expressly,
further comprising the interface manager to train a machine learning (ML) manager to categorize the constructed UI
However, Cinek does teach,
further comprising the interface manager to train a machine learning (ML) manager to categorize the constructed UI (Cinek; categorization module 224 execute machine-learning type of model for categorizing notification data into 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cinek’s technique of machine learning categorize notification message to modify determine user intent using natural language to identify service request using APIs, and using natural language processing method to parse input with different category of Ghafourifar and Nell. The motivation for doing so would have been to allow users to more easily identify notification and take action on what's important to them in the moment that they view notification area. 


Regarding claims 3, Ghafourifar, Nell and Cinek teaches all of the claim 2. Nell further teaches:
the content manager to observe the communication and evaluate the observed communication with respect to two or more categorized UIs, and selectively match the evaluated communication with at least one of the categorized UIs (Nell; as shown in figure 10A wherein the input ““Set the thermostat to sixty percent” parsed into different term “set” translate to “temperature,” “humidity,” “brightness,” “volume,” and “speed” and thermostat translate into term “temperature” and “humidity” (i.e. set and thermostat showing as different service category); paragraph 264).

Claims 8-9, they are product claims that corresponding to the system of claims 2-3 above.  Therefore they are rejected for the same reason as claims 2-3 above

Claims 14-15: they are method claims that corresponding to the system of claims 2-3 above.  Therefore they are rejected for the same reason as claims 2-3 above



Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (US Pub. 2017/0192827) hereinafter Ghafourifar in view of Nell et al. (US Pub. 2017/0357637) hereinafter Nell and further in view of Cinek et al. (US Pub. 2020/0012423) hereinafter Cinek as applied to claims 1, 9 and 15 above and further in view of Gelfenbeyn et al. (US Pub. 2016/0259775) hereinafter Gelfenbeyn.

Regarding claims 4, Ghafourifar, Nell and Cinek teaches all of the claim 3. Ghafourifar, Nell and Cinek do not teach expressly,
the interface manager to dynamically amend the selectively matched UI with amendments reflecting one or more differences between the selectively matching UI and one or more actions associated with the parsed communication
However, Gelfenbeyn teaches: 
the interface manager to dynamically amend the selectively matched UI with amendments reflecting one or more differences between the selectively matching UI and one or more actions associated with the parsed communication 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Gelfenbeyn’s technique of natural language processing modify determine user intent using natural language to identify service request using APIs, and using natural language processing method to parse input with different category, and machine learning categorize notification message of Ghafourifar, Nell and Cinek. The motivation for doing so would have been to improve accuracy of processing user requests by dialog systems including even such user requests that are not generally understandable out of context (Gelfenbeyn; paragraph 15).

Claims 10 and 16, they are product and method claims that corresponding to the system of claim 4 above.  Therefore they are rejected for the same reason as claim 4 above

Response to Arguments

In the remarks, page 11, applicant argued that the combination of Nell in view of Gelfenbeyn, and Burlik, applied separately or in combination, do not teach or suggest logically sequencing the two or more APIs, wherein the sequence is determined by the service categories as required by amended claims 1, 7 and 13. Applicant’s argument have been considered, but are moot in view of new ground of rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2143

/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143